     Case 19-50012          Doc 59   Filed 03/07/19       EOD 03/07/19 17:08:59   Pg 1 of 4



                           UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

In re:                                                ) Chapter 11
                                                      )
USA GYMNASTICS,                                       ) Case No. 18-09108-RLM-11
                                                      )
               Debtor.                                ) Adv. Proc. No. 19-50012
                                                      )


                                                      )
USA GYMNASTICS,                                       )
                                                      )
               Plaintiff,                             )
                                                      )
v.                                                    )
                                                      )
ACE AMERICAN INSURANCE COMPANY                        )
f/k/a CIGNA INSURANCE COMPANY,                        )
GREAT AMERICAN ASSURANCE                              )
COMPANY, LIBERTY INSURANCE                            )
UNDERWRITERS INC., NATIONAL                           )
CASUALTY COMPANY, RSUI INDEMNITY                      )
COMPANY, TIG INSURANCE COMPANY,                       )
VIRGINIA SURETY COMPANY, INC. f/k/a                   )
COMBINED SPECIALTY INSURANCE                          )
COMPANY, WESTERN WORLD                                )
INSURANCE COMPANY, ENDURANCE                          )
AMERICAN INSURANCE COMPANY,                           )
AMERICAN INTERNATIONAL GROUP,                         )
INC., AMERICAN HOME ASSURANCE                         )
COMPANY, and DOE INSURERS,                            )
                                                      )
               Defendants.                            )



     NOTICE OF INITIAL EXTENSION OF TIME TO RESPOND TO COMPLAINT

         NOW COMES Defendant, Great American Assurance Company (“Great American”), by

and through its attorneys, and pursuant to S.D. Ind. B-7006-1 hereby notifies the Court and the

parties as follows:

         1.    On February 8, 2019, counsel for the Plaintiff served counsel for Great American

with a copy of the Complaint initiating this Adversary Proceeding along with a Summons.


                                                                                  303230120v1 0994761
    Case 19-50012          Doc 59   Filed 03/07/19    EOD 03/07/19 17:08:59       Pg 2 of 4



        2.    The original due date for Great American’s response to the Complaint is March 7,

2019.

        3.    Great American requests an initial 28-day extension of time within which to file a

response to the Complaint, to and including April 4, 2019.

        4.    Counsel for the Plaintiff was contacted, and said counsel does not object to the

requested extension.

        5.    The due date for Great American’s response to the Complaint is extended to and

including April 4, 2019.


Date: March 7, 2019                                Respectfully submitted,

                                                   SKARZYNSKI MARICK & BLACK LLP



                                           By: /s/ Karen M. Dixon
                                               Attorneys for Great American Assurance
Michael M. Marick (6183285IL)                  Company
mmarick@skarzynski.com
Karen M. Dixon (6242799IL)
kdixon@skarzynski.com
Skarzynski Marick & Black LLP
205 N. Michigan Avenue, Suite 2600
Chicago, IL 60601
312-946-4233




                                               2
                                                                                  303230120v1 0994761
    Case 19-50012       Doc 59    Filed 03/07/19    EOD 03/07/19 17:08:59       Pg 3 of 4



                               CERTIFICATE OF SERVICE

        I hereby certify that on the 7th day of March, 2019, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to the following parties through the Court’s
Electronic Case Filing System. Parties may access this filing through the Court’s system.

Steven Baldwin
sbaldwin@psrb.com

Tonya J. Bond
tbond@psrb.com
jscobee@psrb.com

Wendy D. Brewer
wbrewer@fmdlegal.com
cbellner@fmdlegal.com

George Calhoun
George@ifrahlaw.com
Heather.simpson@kennedyscmk.com

Jeffrey B. Fecht
jfecht@rbelaw.com
rmcclintic@rbelaw.com

Ronald David Kent
ronald.kent@dentons.com

Christopher Kozak
ckozak@psrb.com

Harley K. Means
hkm@kgrlaw.com
kwhigam@kgrlaw.com
cjs@kgrlaw.com
tjf@kgrlaw.com

Robert Millner
robert.millner@dentons.com
ndil_ecf@dentons.com

Scott Patrick Fisher
sfisher@drewrysimmons.com
lgarrison@DSVlaw.com

Gregory Michael Gotwald


                                              3
                                                                               303230120v1 0994761
     Case 19-50012      Doc 59     Filed 03/07/19     EOD 03/07/19 17:08:59         Pg 4 of 4



ggotwald@psrb.com
scox@psrb.com

Susan N. Gummow
sgummow@fgppr.com
bcastillo@fgppr.com

Bruce L. Kamplain
bkamplain@ncs-law.com
bdixon@ncs-law.com
bwombles@ncs-law.com

Kevin P. Kamraczewski
kevin@kevinklaw.com

James P. Moloy
jmoloy@boselaw.com
dlingenfelter@boselaw.com
mwakefield@boselaw.com

Ginny L. Peterson
gpeterson@k-glaw.com
acoy@k-glaw.com

Igor Shleypak
ishleypak@fgppr.com
jfecteau@fgppr.com

U.S. Trustee
ustpregion10.in.ecf@usdoj.gov

Susan Walker
susan.walker@dentons.com

        I further certify that on the 7th day of March, 2019, a copy of the foregoing was mailed
by first-class U.S. Mail, postage prepaid, and properly addressed to the following:

National Casualty Company
Corporation Service Company
135 N. Pennsylvania St., Suite 1610
Indianapolis, IN 46204-2448

                                                     /s/ Karen M. Dixon
                                                     Karen M. Dixon
4844-0389-9017, v. 1




                                                4
                                                                                   303230120v1 0994761
